DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A directed to claims 1-8 in the reply filed on 01 March 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2019/0092406 by Kossett et al (Kossett) in view of U.S. Pre-Grant Publication 2020/0333119 by Caldwell (Caldwell).
Regarding claim 1, Kossett discloses a munition delivery vehicle (See Figures and at least Paragraphs 0015 & 0029) comprising: a mobile carrier (20) having motion actuators to move from one location to another (24 and 26).
Kossett does not disclose the specific details of the munition.
Caldwell, a related prior art reference, discloses first and second binary-chemical-retaining chambers housed within one or two receptacles (44); fuel stored in the first chamber; an oxidizer stored in the second chamber (See at least Paragraph 0041); and a squib that, when current is applied to it, triggers a pressure wave to expel the fuel and oxidizer from the first and second chambers (See at least Paragraphs 0044-0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Kossett with the noted teachings of Caldwell.  The suggestion/ motivation for doing so would have been to utilize an appropriate munition accessory of the robotic vehicle to be used to stun targets.
Regarding claim 2, Kossett further discloses wherein one or more of the motion actuators comprise one or more wheels, legs and/or paddles (See Figures, clearly illustrated).
Regarding claim 3, Kossett further discloses a bracket mounted on the vehicle that removably receives the one or two receptacles housing the first and second chambers (See Figures, clearly illustrated).
Regarding claim 4, Kossett further discloses one or more electrical circuits that control vehicle movements and a detonation sequence for the vehicle (See at least Paragraph 0015).
Regarding claim 5, Kossett further discloses a hand-held controller that integrates controls for both the motion actuators of the mobile carrier and the squib (See at least Paragraphs 0015 and 0029).
Regarding claim 6, Kossett further discloses wherein the mobile carrier is remotely operated (See at least Paragraphs 0015 and 0029).
Regarding claim 7, Kossett further discloses wherein the mobile carrier provides a handhold for tossing the vehicle (See Figures, clearly illustrated).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kossett in view of Caldwell as applied to claim(s) 1 above, and further in view of U.S. Pre-Grant Publication 2010/0139995 by Rudakevych (Rudakevych).
Regarding claim 8, Kossett as modified by Caldwell does not disclose autonomous operation of the robot.
Rudakevych, a related prior art reference, discloses wherein the mobile carrier is self-mobilizing, using artificial intelligence to control its movements (See at least Paragraphs 0077-0079).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Kossett as modified by Caldwell above with the noted teachings of Rudakevych.  The suggestion/ motivation for doing so would have been to allow the robot to operate .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641